Title: To George Washington from Brigadier General William Smallwood, 29 May 1778
From: Smallwood, William
To: Washington, George


                    
                        Dear Sir,
                        Pennsborough Township [Pa.] 29th May 1778.
                    
                    The Waggons not returning from moving the tents ’till yesterday and the weather proving wet on Wednesday, prevented my Marching that day, but we arived here yesterday after having got all the Quartermaster and Commissaries stores under way before we left Wilmington, we have taken a possition about a mile back of Chads Ford but are not fix’d being about now to reconitre and fix upon an Advantageous post which I shall Advise you of and of any Occurence that may cast up, we have about fifty Tory Prisoners and upwards of Thirty British & Refugees, the two Latter Classes I propose sending to Lancaster Immediately after I recieve your Answer respecting the exchange of Capt. Walbeof and the Purser &c. which I shou’d be glad to be favour’d with soon that I may get rid of the Prisoners who are kept at Kennets Square detach’d from the Brigade and under a Strong guard which is too great a draft from our Small Number Walbeof is very Anxious to be Admitted to go to Philada to bring about the propos’d exchange.
                    I have inclos’d you a return of the Militia Mattrosses & Artillery arived at the head of Elk should be glad of your direction respecting their disposition, I would beg leave to Suggest the propriety of sending a part of them with One field piece to relieve Colo. Pope which will enable me to keep a pretty strong party daily scouring Wilmington and that Quarter which may be essential to prevent the Depradations of the Marines and Refugees which are much Apprehended by the Inhabitants.  I Have the Honor to remain Your Excellency’s most Obdt Hble servt
                    
                        W. Smallwood
                    
                    
                        P.S. If this Brigade is to remain in this Position any time I should be glad of Colo. Fleury’s Continuance with it, who has discharg’d his duty with unabated dilligence and punctuality has Improved the Troops much and given General satisfaction in the Execution of his Office.
                    
                